243 Ga. 742 (1979)
256 S.E.2d 442
MARSH
v.
MARSH.
34930.
Supreme Court of Georgia.
Argued May 15, 1979.
Decided May 30, 1979.
Rehearing Denied June 22, 1979.
Haas, Holland, Levison & Gibert, Richard N. Hubert, for appellant.
Martin H. Rubin, for appellee.
BOWLES, Justice.
This appeal is from an order denying modification of a child support award. The parties were divorced by final decree on February 2, 1973. Incorporated into the decree was a property settlement agreement setting child support for the two minor children of the parties at $300 per month.
On October 26, 1977, appellee filed suit against appellant seeking modification of his visitation rights. Appellant filed a counterclaim requesting an increase in support for the children. The issue of child support was tried before a jury. The jury verdict, and judgment entered thereon, denied the relief requested by appellant. We affirm.
Code Ann. § 30-220 (a) provides that upon a change in income and financial status of the husband, a child support judgment may be revised. Ga. L. 1977, pp. 1253, 1254. The statute does not, however, require a revision. Barker v. Barker, 233 Ga. 170 (210 SE2d 705) (1974). To determine if there has been such a change, a comparison must be made between the father's financial status at the time of the original decree and at the time of trial. Hooks v. Avret, 219 Ga. 743 (135 SE2d 899) (1964). The final decision of whether to modify the award is within the discretion of the trier of fact. Potts v. Potts, 229 Ga. 827 (194 SE2d 471) (1972); Knox v. Knox, 225 Ga. 481 (169 SE2d 805) (1969).
Reviewing the record, we find evidence to support the verdict and judgment denying modification of the earlier child support award. Accordingly, we affirm. Barker v. *743 Barker, supra.
Judgment affirmed. All the Justices concur.